DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This is an ALLOWABILITY NOTICE in response to applicant’s claim amendments and arguments filed December 30, 2020.  Claim 33 is currently amended.  Claims 1-32, 35-43, 45-51, 54-80, 82, 83, and 87 were previously canceled.  Claims 33, 34, 44, 52, 53, 81, 84-86, and 88-96 are pending review in this correspondence.

Response to Amendment
	Rejection of  claims 33, 34, 44, 52, 81, 84-86, and 88-94 as being unpatentable over Koyata et al (US 2008/0096285 A1) in view of Goldstein (US 2009/0148882 A1), and further in view of Fields (USP 5,840,573) is withdrawn in view of applicant’s amendment to claim 33.
	Rejection of claim 53 as being unpatentable over Koyata et al (US 2008/0096285 A1), Goldstein (US 2009/0148882 A1), and Fields (USP 5,840,573) in view of Cosentino et al (US 2007/0073590 A1) is withdrawn in view of applicant’s amendment to claim 33.
Rejection of claims 95 and 96 as being unpatentable over Koyata et al (US 2008/0096285 A1), Goldstein (US 2009/0148882 A1), and Fields (USP 5,840,573) in view of Maldonado et al (US 2009/0202621 A1) is withdrawn in view of applicant’s amendment to claim 33.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Hao Tung, applicant’s representative, on April 29, 2021.
The application has been amended as follows: 
	1-32.	canceled
	33.  (Currently Amended) A device for measuring coagulation time during a coagulation reaction of a blood sample of a subject, comprising: 
automated sample processing mechanisms including an automated fluid transfer apparatus; 
an assay unit tip comprising a transparent wall, wherein said assay unit tip is sized to form a fluid tight seal with the automated fluid transfer apparatus and is in a vertical orientation when engaged to be moved by the automated fluid transfer apparatus while said tip holds a blood sample for coagulation measurement, 
a programmable processor programmed to control the automated fluid transfer apparatus; 
and

wherein said automated fluid transfer apparatus is controlled by the programmable processor to:
dilute the sample used in the coagulation reaction; 
add the coagulation initiation reagent to the diluted sample under a condition suitable for clot formation, thereby initiating the coagulation reaction within said assay unit tip;
dip the assay unit tip into oil to aspirate oil and coat a viewing area of the assay unit tip with oil;
move said assay unit tip within said device near to said camera, 
wherein the viewing area of the assay unit tip 
	34.  (Previously Presented)	The device of claim 33, wherein said camera comprises a video camera configured to obtain a set of more than one image of settling of beads or other particles in the blood sample within said assay unit tip during said coagulation reaction. 
	35- 42. (Canceled) 
	43.  (Canceled)
    	44.  (Currently Amended) 	The device of claim 34
	45 – 52. (Canceled)
	52. (Previously presented)	The device of claim 33, wherein at least a portion of the device is located at a point of service location.  
53. (Previously presented) 	The device of claim 33, wherein the device may be dynamically controlled through a cloud computing infrastructure.
	54 – 80.	Canceled
	81. (Previously presented) 	The device of claim 33, wherein the entire device is located at a point of service location.

	83. (Canceled)	
	84. (Currently Amended)	The device of claim 33, further comprising a computer 
	85. (Previously presented)	The device of claim 33, wherein said camera is configured to provide images for the detection of settling of beads or other particles in the blood sample, wherein said beads or other particles are labeled beads or labeled particles.
	86. (Currently Amended)	The device of claim 84an
	87. 	canceled
	88. (Currently Amended)	The device of claim 34
	89. (Currently Amended)	The device of claim 44
	90. (previously presented)	The device of claim 88, wherein said video camera is configured to provide video images for the detection of settling of beads or other particles in the blood sample, wherein said beads or other particles are labeled beads or labeled particles.
44a
92. (previously presented)	The device of claim 33, wherein said computer is configured to analyze images of beads or other particles in the blood sample for the determination of difference parameters for said images.
	93. (previously presented)	The device of claim 33, wherein said computer is configured to analyze images of beads or other particles in the blood sample for the determination of signal-to-noise ratios for said images.
	94. (previously presented)	The device of claim 33, wherein said computer is configured to analyze images of beads or other particles in the blood sample for the determination of correlation factors for said images.
	95. (Previously presented)	The device of claim 33, wherein said camera is coupled to a microscope.
	96. (Previously presented)	The device of claim 34, wherein said video camera is coupled to a microscope.
97.  (New)  A device for measuring coagulation time during a coagulation reaction of a blood sample of a subject, comprising: 
automated sample processing mechanisms including an automated fluid transfer apparatus; 
an assay unit tip comprising a transparent wall, wherein said assay unit tip is sized to form a fluid tight seal with the automated fluid transfer apparatus and is in a vertical orientation 
a programmable processor programmed to control the automated fluid transfer apparatus; 
a coagulation initiation reagent and particles to be added to the blood sample from the subject; and
a detector comprising a camera configured to provide images for the detection of settling of particles in the blood sample within said assay unit tip during said coagulation reaction; 
wherein said automated fluid transfer apparatus is controlled by the programmable processor to:
dilute the sample used in the coagulation reaction; 
add the coagulation initiation reagent to the diluted sample under a condition suitable for clot formation, thereby initiating the coagulation reaction within said assay unit tip;
dip the assay unit tip into oil to aspirate oil and coat a viewing area of the assay unit tip with oil;
move said assay unit tip within said device near to said camera, 
wherein the viewing area of the assay unit tip is oil-coated when said assay unit tip is moved to said camera for inspection;
wherein said particles are labeled with a fluorescent label.
98.  (New)  A device for measuring coagulation time during a coagulation reaction of a blood sample of a subject, comprising: 
automated sample processing mechanisms including an automated fluid transfer apparatus; 

a programmable processor programmed to control the automated fluid transfer apparatus; 
a coagulation initiation reagent and particles to be added to the blood sample from the subject; and
a detector comprising a camera configured to provide images for the detection of settling of particles in the blood sample within said assay unit tip during said coagulation reaction; 
wherein said automated fluid transfer apparatus is controlled by the programmable processor to:
dilute the sample used in the coagulation reaction; 
add the coagulation initiation reagent to the diluted sample under a condition suitable for clot formation, thereby initiating the coagulation reaction within said assay unit tip;
dip the assay unit tip into oil to aspirate oil and coat a viewing area of the assay unit tip with oil;
move said assay unit tip within said device near to said camera, 
wherein the viewing area of the assay unit tip is oil-coated when said assay unit tip is moved to said camera for inspection;
wherein said particles comprise beads labeled with a fluorescent label.

Allowable Subject Matter
Claims 33, 34, 44, 52, 53, 81, 84-86, and 88-96 are allowed.
The closest cited prior art of reference fails to disclose or fairly teach the device for measuring coagulation time of a blood sample of a subject, the device comprising automated sample processing mechanism that includes an automated fluid transfer apparatus, an assay unit tip comprising a transparent wall, a programmable processor programmed to control the automated fluid transfer apparatus to dilute the sample used in the coagulation reaction, wherein said automated fluid transfer apparatus comprises a coagulation initiation reagent and particles to be added to the blood sample from the subject under a condition suitable for clot formation, thereby initiating the coagulation reaction within said assay unit tip, said device further comprising a detector that comprises a camera that is configured to provide images for the detection of settling of beads or other particles in the blood sample within said assay unit tip during said coagulation reaction, wherein the automated fluid transfer apparatus is controlled by the programmable processor to move said assay unit tip within said device near to said camera, and the assay unit tip has a viewing area that is oil-coated when said assay unit tip is moved to said camera for inspection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1798                                                                                                                                                                                                        May 3, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798